Citation Nr: 1034279	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-19 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for a bilateral knee 
condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that service connection may be granted 
to a veteran for a disability resulting from a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b) (2009).  Service connection may be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  In 
addition, service connection may be presumed for certain chronic 
diseases, such as arthritis, that are manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

The Board notes that the Veteran's service treatment records are 
not available for review.  See December 2007 Memorandum.  
However, the Veteran contends that he sustained bilateral knee 
injuries while undergoing basic training in service.

VA Treatment Records

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA treatment records indicate the Veteran first sought VA 
treatment in September 2007, shortly before the RO promulgated 
the rating decision on appeal.  Those records reflect that the 
Veteran reported a history of right knee problems, and had a 
screw placed there many years ago.  He also reported a history of 
his left knee giving way.  However, no specific diagnosis or 
treatment was rendered.  On remand, the RO should obtain any 
additional VA treatment records generated since September 2007.  
See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also 
Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA is held to have constructive notice 
of documents generated by VA, even if the documents have not been 
made part of the record in a claim for benefits).



Social Security Records

In a May 2010 statement, the Veteran reported that he has been 
living on savings and Social Security.  It is unclear whether or 
not the Veteran has been receiving Social Security due to 
disability.

There is no evidence of any attempt to request copies of any 
outstanding Social Security Administration (SSA) records.  SSA 
decisions are not controlling for VA purposes, but they are 
pertinent to the adjudication of a claim for VA benefits and VA 
has a duty to assist the veteran in gathering such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).

VA Examination

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has indicated through several statements that 
he is unable to walk without assistance, and that he has had 
difficulty with his knees since service.  As noted above, VA 
treatment records reflect complaints of knee problems.  The 
Veteran has not been afforded a VA examination to address his 
claimed bilateral knee condition.  In light of the "low 
threshold" as announced in McLendon v. Nicholson, the Board 
finds that remand for a VA examination is necessary to identify 
all currently diagnosed knee disabilities and to determine if any 
such disability is related to injuries sustained in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should obtain the Veteran's VA 
treatment records from the VA Medical Center 
in Kansas City, Missouri.

2.  The AMC/RO should secure a release of 
information from the Veteran for SSA 
records.  The AMC/RO should then request, 
from the SSA, all records pertinent to the 
any claims for Social Security disability 
benefits as well as medical records relied 
upon concerning that claim.  If the search 
for such records has negative results, the 
AMC/RO should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file.

3.  The Veteran should be scheduled for a VA 
examination in the appropriate specialty to 
determine the nature and etiology of his 
bilateral knee disabilities.  The claims file 
should be made available to the examiner. The 
examiner should conduct a review of the 
claims folder and obtain a detailed history 
from the Veteran regarding the circumstances 
of his knee injuries in service.  The 
examiner should then address the following:

(A) Whether it is at least as likely as not 
(50 percent or greater probability) that any 
diagnosed right and/or left knee disability 
was incurred in or is otherwise related to 
service.

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A complete rationale for any 
opinion expressed should be provided.  If an 
opinion cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated. If any claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative. After the Veteran has 
had an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



